Citation Nr: 1226328	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for chronic obstructive sleep apnea.  

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis.  

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder.  

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral ankle disorder.  

6.  Entitlement to a compensable evaluation for a ganglion cyst excision scar of the right wrist.  

7.  Entitlement to an evaluation in excess of 10 percent for residuals of a right ulnar styloid fracture with scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1981 to January 1991, and in the Army from January 2007 to October 2007.  The Veteran also had a period of service in the Wyoming Army National Guard from April 15, 1998 to April 25, 2004, as well as unconfirmed periods of service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in these matters.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

While the Veteran's active duty service in the Navy and Army has been confirmed, the dates and nature of his service in the Army Reserves and Wyoming Army National Guard are unclear.  A service record associated with the Veteran's claims file reflects that he served on active duty in the Navy from October 16, 1981, to January 29, 1991.  However, there is no DD Form 214 pertaining to the Veteran's service before November 17, 1986.  A subsequent DD Form 214 reflects that the Veteran served on active duty in the Navy from November 17, 1986, to January 29, 1991, with five years, one month and one day of prior active duty as well as seven months and thirteen days of prior inactive duty.  While the Veteran's service treatment records dated from October 1981 to January 1991 are associated with the Veteran's claims file, his service personnel records pertaining to this period of service are not.  

A National Guard Bureau (NGB) Form 22 reflects that the Veteran participated in the Delayed Entry/Enlistment Program from March 3, 1981, to October 15, 1981, which correlates to the seven months and thirteen days of prior inactive duty reflected on the Veteran's earlier DD Form 214.  The NGB Form 22 also reflects that the Veteran had more than six years of "net service" in the Wyoming Army National Guard from April 15, 1998, to April 25, 2004, at which time he was transferred to the Army Reserves Troop Program Units to complete his obligation.  In a May 2005 letter, the RO informed the Veteran that, based on information from the Defense Manpower Data Center, he served received pay for 82 "training days" during the 2004 fiscal year.  The Veteran asserted that this was an error, and it was established in June 2005 that he had 36 "training days" during the 2004 fiscal year.  It is unclear whether the Veteran was serving on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) on these "training days," and the Veteran's claims file is devoid any evidence concerning the dates of ACDUTRA or INACDUTRA served during the remainder of his time in the Wyoming Army National Guard.  The record includes at least partial treatment records for this period of service; however, there are no records reflecting treatment in 2002.  Also, the Veteran personnel records for this period of service are not associated with the Veteran's VA claims file.  

The evidence indicates that the Veteran served in the Army Reserves Troop Program Units from the time he was transferred from the Wyoming Army National Guard in April 2004 until he returned to active duty in the Army and was deployed to Iraq in January 2007.  In a September 2005 VA treatment record, the Veteran alluded to an upcoming Army Reserves physical, and in April 2006, he requested a note to excuse him from physical fitness testing with the Army Reserves.  However, the claims file devoid of any personnel records for this period of service, and there is only one service treatment records pertaining to this period.  Further, there is no evidence reflecting the dates of ACDUTRA or INACDUTRA served during this period.  

In January 2007, the Veteran reported that he had been recalled to active duty in the Army from January 4, 2007, to approximately March 2008.  The VA claims file includes service treatment records dated from January 2007 to December 2007, and a DD Form 214 reflects that the Veteran served on active duty in the Army from January 2007 to October 2007, at which time he was transferred to the Army Reserves Troop Program Units.  The Veteran's personnel records for this period of service are not associated with the Veteran's VA claims file.  

In a September 2008 statement from a Lieutenant Colonel in the military police with the Department of Defense reflects that the Veteran was serving as a member of the U.S. Army Reserve Element, United States Strategic Command, Army Reserves Troop Program Units, and he was not on active duty status at that time.  The Veteran's VA claims file does not contain any service treatment records or service personnel records dated after December 2007, and there is no evidence reflecting the dates of ACDUTRA or INACDUTRA served during this period.  

As defined by statute and regulation, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2011).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002).  

In light of above, the Veteran's claims requiring the submission of new and material evidence as well as his service connection claim for chronic obstructive sleep apnea must be remanded so that the Veteran's treatment records regarding his periods of service in the Army Reserves and Wyoming Army National Guard may be obtained and associated with the claims file.  In an April 2012 Brief, the Veteran's representative noted the absence of these records in the Veteran's VA claims file.  Also, since these claims are dependent upon the nature of the Veteran's service at the time of the initial injury or onset of disease, the RO should obtain the Veteran's complete personnel records and confirm the dates of any periods of ACDUTRA and INCADUTRA during the Veteran's service in the Army Reserves and Wyoming National Guard.  

Further, the Board concludes that the Veteran's claim to establish service connection for chronic obstructive sleep apnea must be remanded because the January 2008 VA examination is inadequate for the purpose of adjudicating the claim.  The January 2008 VA examination report reflects that the Veteran was diagnosed with mild obstructive sleep apnea in November 2007 after a sleep apnea screening study.  The November 2007 VA treatment record reflects that the recommendation that a continuous positive airway pressure (CPAP) study observed in a sleep lab with split night study be performed.  The January 2008 VA examiner diagnosed mild obstructive sleep apnea, but noted that the Veteran was receiving no treatment for the condition at that time, and no etiological opinion was rendered.  Later in January 2008, the Veteran underwent a sleep study, after which, severe obstructive sleep apnea was diagnosed and a CPAP machine was prescribed.  In February 2008, the Veteran was issued a CPAP machine for home use.  

The Board concludes that the Veteran must be afforded another VA examination in connection with this claim.  Specifically, the evidence of record subsequent to the January 2008 VA examination reflects that the Veteran is currently receiving treatment for this diagnosed disorder, and the January 2008 VA examiner did not provide a nexus opinion regarding this claim.  As such, the January 2008 VA examination in inadequate for the purpose of adjudicating this issue.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).  

In regard to the Veteran's claims for increased evaluations, the Board concludes that these claims must be remanded for further procedural and evidentiary development.  Historically, in a November 1991 rating decision, the RO established service connection for (1) laceration and ganglion cyst excision scars of the right wrist and (2) residuals of a right ulnar styloid fracture with scar; noncompensable evaluations were assigned, effective from January 30, 1991.  In an August 2004 rating decision, the RO continued the noncompensable evaluation assigned for the Veteran's ganglion cyst excision scar of the right wrist and increased the evaluation assigned for his residuals of a right ulnar styloid fracture with scar to 10 percent, effective February 26, 2004.  In March 2005, the Veteran underwent surgery for removal of a recurrence of a ganglion cyst of the right wrist.  Consequently, in a May 2005 rating decision, the RO assigned a temporary total evaluation pursuant to operative procedures under 38 C.F.R. § 4.30, and a noncompensable evaluation was assigned from May 1, 2005.  

Since the November 1991 rating decision, the RO has evaluated the Veteran's laceration and ganglion cyst excision scars under the criteria pertaining to scars and the residuals of a right ulnar styloid fracture claim under the criteria relating to limitation of motion of the right wrist.  

In September 2007, the Veteran asserted that his "right wrist" condition had increased in severity.  The RO interpreted this statement as claims for increased evaluations for the Veteran's ganglion cyst excision scar of the right wrist, as well as his residuals of a right ulnar styloid fracture with scar.  These claims were denied by the RO in the February 2008 rating decision which continued to evaluate the Veteran's ganglion cyst scar of the right wrist under the criteria pertaining to scars and the residual of an ulna fracture with scar under the criteria dealing with limitation of motion of the right wrist.  

In May 2008, the Veteran expressed disagreement with the February 2008 rating decision, noting that he had pain and limitation of motion of the "right wrist" and that the "scar" was "not a factor."  In a May 2008 statement, the Veteran's representative conveyed that "the scar from ganglion cyst is not the problem, but the [right] wrist itself."  The RO interpreted these statements as a notice of disagreement with the RO's denial of his claim for a compensable evaluation for his ganglion cyst excision scar as well as new claim for an increased evaluation for residuals of a right ulnar styloid fracture with scar.  In a November 2008 statement of the case, the RO continued to evaluate the Veteran's ganglion cyst scar of the right wrist under the criteria pertaining to scars, and continued the assigned noncompensable evaluation.  The Veteran's claim for an evaluation in excess of 10 percent for residuals of a fracture of a right ulnar styloid with scar was not included in the November 2008 statement of the case.  In a December 2008 rating decision, the RO stated that the May 2008 statements were considered to be a claim for an increased evaluation for residuals of a right ulnar styloid fracture with scar, and the claim was denied.  The RO noted the Veteran's ganglion cyst scar of the right wrist, but continued to evaluate the Veteran's residuals of a right ulnar styloid fracture claim under the criteria pertaining to limitation of motion of the right wrist.  

In January 2009, the Veteran filed a VA Form 9 indicating that he wanted to file a substantive appeal concerning all of the issues listed on the November 2008.  In a statement in support of these claims, the Veteran asserted that his "wrist" greatly impaired his ability to work and type "for more than a few minutes at a time."  The RO interpreted the Veteran's January 2009 statement as a substantive appeal concerning his claim for a compensable evaluation for his ganglion cyst excision scar, and the claim was transferred to the Board for appellate review.  

The Board concludes that the Veteran's May 2008 statement concerning the functional impairment associate with his right wrist effectively serves as a notice of disagreement with the RO's denial of his claim for an increased evaluation for residuals of a right ulnar styloid fracture with scar in the February 2008 rating decision.  The RO has not yet issued a statement of the case addressing this issue.  Consequently, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of this issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Concerning the Veteran's claim for an increased evaluation for ganglion cyst excision scar, the Board concludes that the November 2008 VA examination report is inadequate for the purposes of deciding the Veteran's claim, and thus, another VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).  Specifically, the November 2008 VA examination report, which is more than three years old, notes only one scar on the Veteran's right wrist, but the September 1991 and January 2008 VA examination reports note the presence of two scars on the Veteran's right wrist.  Further, as noted above, the Veteran's residuals of a right ulnar styloid fracture has been evaluated under the criteria pertaining to limitation of motion of the right wrist.  However, the January 2008 VA examiner stated that the Veteran's limitation of motion of the right wrist is due to his ganglion cyst excision scar.  To the extent that the evidence of record is tenuous concerning which of the Veteran's service-connected right wrist disabilities are productive of limitation of motion of the right wrist, the issues are inextricably intertwined.  See 38 C.F.R. § 19.31 (2011); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2011) (en banc); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Upon remand, the Veteran should be afforded a VA examination to determine the current nature, severity, and manifestations of the Veteran's right wrist.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Also, in a July 2004 VA treatment record, the Veteran reported that he had a "pretty thorough" physical examination completed at the Mayo Clinic in the spring of 2004.  The Board notes that a copy of this private examination report is not associated with the Veteran's VA claims file, and the information contained within could affect all of the Veteran's claims on appeal.  When VA is put on notice of the existence of private medical records which have not been obtain, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO, with the assistance of the Veteran, should attempt to obtain a copy of this examination report.  

Further, other than the November 2008 VA examination report, there are no records of VA treatment associated with the Veteran's VA claims file dated after July 2008.  Since these claims are being remanded for other matters, the RO should obtain updated VA treatment records and associate them with the Veteran's VA claims file.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for the disorders on appeal, to include all records pertaining to the physical examination provided at the Mayo Clinic in the spring of 2004.  The Veteran must be provided  Based on his response and submission of completed releases, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  In addition, regardless of the Veteran's response, the RO must obtain the Veteran's updated treatment records from the VA medical center in and from VA medical center in Black Hills, South Dakota, from July 2008 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  The RO must contact the National Personnel Records Center, the Records Management Center, the Veteran's units, and any other appropriate location, to request the Veteran's complete treatment records for his for his service in the Wyoming Army National Guard from January 2002 to December 2002, and any time spent in the Army Reserves from April 2004 to January 2007 and from January 2007 to the present.

The RO must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

3.  The RO must contact the National Personnel Records Center, Records Management Center, the Veteran's units and any other appropriate location, to request the Veteran's complete service personnel records.  In particular, the RO must request verification of the dates the Veteran's military service, including any service in the United States Army, Navy, Army Reserves, and the Wyoming Army National Guard.  

The RO must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

4.  The RO must then determine the specific dates of when the Veteran served on ACDUTRA versus INACDUTRA for all period of service in the Army Reserves and the Wyoming Army National Guard.  Based on this review, the RO must create a timeline of these dates and associate this timeline with the Veteran's claims file.  

5.  Thereafter, the Veteran must be afforded an appropriate VA examination to ascertain whether chronic obstructive sleep apnea is related to the Veteran's service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, to include the summary of the Veteran's service, with his confirmed periods of ACDUTRA and INACDUTRA, the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed sleep apnea, currently or previously, is related to any period of the Veteran's service.  The VA examiner must consider the Veteran's statements regarding the sleep symptoms that he experienced during service and since service discharge.  In addition, the VA examiner must provide an opinion as to whether the Veteran's current sleep apnea had its onset during any period of the Veteran's service, and if so, which period.  The examiner must also state whether any diagnosed sleep apnea, currently or previously, is due to or aggravated by any service-connected disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  
6.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and severity of his service-connected right wrist disabilities.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary studies and tests must be conducted.  All symptoms and findings must be recorded.  The examiner must describe the nature and severity of the Veteran's service-connected right wrist disabilities, ganglion cyst excision scar of the right wrist and residuals of a right ulnar styloid fracture with scar.  

The examiner must describe in detail each of the Veteran's right wrist scars, to include noting the specific length and width in inches, and state whether any of the Veteran's right wrist scars are unstable or painful on examination.  For each identified scar, the examiner must state whether such is the result of the Veteran's ganglion cyst excisions or residuals of a right ulnar styloid fracture.  

Range of motion findings of the right wrist must be reported.  For any deficit in range of motion of the right wrist, the examiner must state whether such is the result of the Veteran's ganglion cyst excisions or residuals of a right ulnar styloid fracture.  

The examiner must also indicate whether any of the scars or other residuals of the service-connected right wrist disorders result in any neurological deficits.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The prepared report must be typed. 

7.  The RO must notify the Veteran that it is his responsibility to report for examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  The RO must then issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to an evaluation in excess of 10 percent for residuals of a right ulnar styloid fracture with scar.  See 38 C.F.R. §§ 19.29, 19.30 (2011).  The Veteran is reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects the appeal as to this issue, it must be returned to the Board for appellate review. 

9.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

